Citation Nr: 1220523	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD"), and depression and anxiety, both claimed as a result of PTSD.


REPRESENTATION

Appellant represented by:	James Brzezinski, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.
This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which denied the Veteran's claim.

The Board has previously considered this claim.  In March 2010, the Board remanded the claim for further development, specifically, to attempt to verify the Veteran's claimed stressor.  Thereafter, in October 2011, the Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that subsequent to the issuance of the October 2011 SSOC, the Veteran submitted additional evidence to the Board, comprised of a copy of his DD 214, a March 2011 behavioral health progress note, and a letter from his private psychotherapist, who wrote that he had been treating the Veteran for more than three years, the Veteran had been diagnosed with PTSD, major depression and social phobia, and restated the Veteran's previously-claimed in-service PTSD stressor.  In this respect, the Board observes that although this evidence was not accompanied by a waiver of initial RO review, because it is essentially cumulative of evidence already of record and previously considered by the RO, the Board concludes that it is neither relevant, nor material to the basis for the Board's decision and in no way provides new evidence that would assist in corroborating the Veteran's claimed PTSD stressor.  Therefore, this evidence is not "pertinent," as defined at 38 C.F.R. § 20.1304(c) (2011), to the issue before the Board, and as such, a remand for RO consideration is not necessary.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

2.  An acquired psychiatric disorder, to include PTSD, depression and anxiety, is not shown to be the result of military service, nor may a psychosis be presumed to be.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated  February and March 2007.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim and of the division of responsibility between the appellant and VA for obtaining the required evidence.  The RO also requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  These letters also advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  Moreover, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, as well as the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  

The Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA has no duty to provide a VA medical examination or opinion with respect to the Veteran's  claim of entitlement to service connection for PTSD, as there is no evidence of record to show that he served in combat during active military service, there was fear of hostile military or terrorist activity, or that establishes verification of his claimed in-service stressor.  Thus, in the absence of such evidence, there is no reasonable possibility that a VA examination would result in findings favorable to the Veteran; service connection therefore cannot be established for the claimed disability.  Accordingly, the Board finds that an etiology opinion is not necessary.  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Moreover, the Board concludes that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Although the Veteran's post-service treatment records reveal that he has been diagnosed with generalized anxiety and depression, as will be discussed in greater detail below, there is no competent evidence of record to suggest any association between the Veteran's acquired psychiatric disorders and active duty service.  Rather, the only suggested relationship between an acquired psychiatric disorder and service comes from the Veteran himself.

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as linking a current psychiatric disorder, diagnosed decades after service, to active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his claimed acquired psychiatric disorders and active military service.  

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his claim, he failed to submit any medical evidence suggesting a nexus between his current acquired psychiatric disorders and service.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  

The Board further concludes that all reasonable efforts to develop evidence for the record have been made.  In April 2007, the Veteran submitted a brief statement of his claimed in-service stressor that purportedly resulted in PTSD.  He claims that while serving in Germany, he got into a heated argument with the mess sergeant.  Following the argument, he went to breakfast and upon returning to the armory, looked into the mess office and saw the body of the mess sergeant, who had hung himself.  In a formal finding of lack of information memorandum in the file, the RO delineated the efforts undertaken to substantiate the Veteran's claimed stressor.  It noted that the information required to corroborate the stressor was insufficient to sent to the U.S. Army and Joint Services Records Research Center ("JSRCC") and/or was insufficient to allow for meaningful research of  Marine Corps or National Archives and Records Administration records.  Thereafter, the Veteran submitted additional information, including the purported name of the mess sergeant and a range of dates during which he believed the incident took place.  In September 2011, the AMC issued another formal finding regarding the lack of information required to corroborate the Veteran's claimed stressor, noting that all procedures to obtain this information had been properly followed, and all efforts to obtain the needed information had been exhausted and any further attempts would be futile.  

In light of the requests for information sent by the RO to the Veteran, and the lack of sufficient detail regarding his stressors so as to allow for further attempt at verification, the Board finds no basis for further pursuit of verification.  38 C.F.R. § 3.159(c)(2) and (3).  In essence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2011).  

A.  Entitlement to service connection for PTSD.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran's claimed stressor involving having  witnessed and/or feeling responsible for the suicide of a fellow soldier clearly fails to meet the regulatory definition of "fear of hostile military or terrorist activity."   Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.  Therefore, to prevail on his claim, there must be medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).   

In this case, there is no evidence that the Veteran participated in combat (and he has never claimed to have done so) and his claimed stressor is not consistent with the places, types and circumstances of his military service.  Accordingly, the claimed in-service stressor requires corroboration.  However, because  it cannot be verified, the Board concludes that service connection for PTSD must be denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety, claimed as the result of PTSD.

The Veteran avers that he suffers from depression and anxiety, both as a result of PTSD.  As noted above, however, because the Veteran's claimed stressor cannot be verified and thus, service connection for PTSD is not warranted, the Board will consider the Veteran's claims on a direct and presumptive basis.

As an initial matter, the Veteran's service treatment records reveal no evidence of complaints of, treatment for, or a diagnosis of any acquired psychiatric disorder during service, including no evidence of anxiety or depression.  Rather, at the time of his October 1965 service separation examination, he specifically denied then having or ever having had depression, excessive worry, neuritis, frequent trouble sleeping, loss of memory or amnesia.  His psychological evaluation revealed normal findings.

Post-service private treatment records show that the Veteran did not seek psychiatric treatment until July 2000, at which time, he was seen for complaints of depression, which he attributed to the death of his mother and younger brother, as well as a divorce, in 1995.  He also revealed that he had experienced a very difficult childhood and had suffered from mental abuse as a result of being bi-racial and not being accepted by black or white children.  He said that he became so depressed that he took a knife and wanted to stab himself in the heart.  At 17, he dropped out of school and joined the Army from 1963 to 1966.  Notably, however, there is no mention of his claimed PTSD stressor or any other problems during service.

VA treatment reports show that in September 2000, the Veteran underwent a neuropsychiatric evaluation, at which time, personality testing revealed clinically-severe anxiety and dysthymia.  In March 2004, he was again seen for a VA mental health screening following an altercation with his daughter, at which time, he was diagnosed with a personality disorder and a problem with anger management.  There was no mention by the Veteran or the clinician of any mental problems caused by, or related to, any incident of military service.  During an initial psychiatric assessment at the Milwaukee VA Medical Center in January 2005, the Veteran reported that he was very anxious about his domestic situation, in which he lived with his sight-impaired daughter and two young grandchildren.  He noted that one of his granddaughters had been diagnosed with ADHD and severe behavioral problems at school, leading to multiple expulsions.  He also reported that his insomnia, which he said had existed his entire life, had recently worsened and he was seeking medication.  The diagnoses were ADHD and generalized anxiety disorder.  Significantly, however, although the treatment notes show that he reported having been stationed in Germany in the 1960's during service, again there was no mention whatsoever of his having witnessed or caused the suicide of another soldier.  It was not until October 2005 that the Veteran reported having witnessed the body of a dead soldier in service, at which time, he was diagnosed with PTSD.

Based on a review of the evidence, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  In this regard, the Board notes that because there was no evidence of a diagnosis of psychosis within the one-year period following service, service connection for an acquired psychiatric disorder on a presumptive basis is not warranted.  Moreover, because, as discussed above, there is no probative evidence of a nexus between the Veteran's anxiety and depression, diagnosed more than 35 years after service separation, and active duty service, service connection on a direct basis is not warranted.

In this regard, the Board notes that the Court has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in a chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The fact that the Veteran did not seek treatment for a mental disorder until 2000 is evidence that significantly weighs against his claim on a direct basis.

Finally, in addition to the medical evidence of record, the Board has also considered the Veteran's lay statements.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this case, as discussed above, the claims folder contains no treatment reports demonstrating continuing complaints of an acquired psychiatric disorder until many decades after service. 

Accordingly, the Board concludes that service connection for an acquired psychiatric disorder, to include depression and anxiety, is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit of the doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


